•OP>
                                                                n                           No. 10-DCR-053774 A HC2

EX PARTE                             §                IN THE TEXAS

STEPHEN JAY SANDBLOOM                §                COURT OF

                                     §                CRIMINAL APPEALS


                            NOmCElOF MANDAMOS



1. Petitioner STEPHEN JAY SANDBLOOM file this notice of mandamus pursuant to

Tex. R. Civ. Proc. Rule 694 No Mandamus With Notice* and state's that the

Petitioner intends to file this mandamus due to the denial of recorder records

, and the trial court's failure to provide the petitioner with the relief that

he seeks in his appeal.



2. Petitioner sandbloom intends to file this mandamus with the Texas Court of

Criminal Appeals*



3. This case is currently pending in the court of Criminal Appeals as a result
of the petitioner's writ of habeas corpus filed in the 400th Judicial District
court of Fart BehdiiCounty/ Texas.



                                             3"fc*U^J^
                                                Stephen Jay Sandbloom

                                                TDCJ-CID No. 1757517

                                                Allen B. Polunsky

                                                3872 FM 350 South

                                                Livingston* Texas 77351
Dates APtlL                          CERTIFICATE Of SERVICE



I certify that a copy of the Note of Mandamus has been served on the

Honorable Judge Maggie Perez-tfaramillo of the 400th Judicial District Court

of Fort Bend County* Texas* and by filing it with the District Clerks office*

Ms. Annie Rebecca Elliott* 301 Jackson St* Richmond* Texas 77469/ and by

placing it in the U.S. mailbox of the Allen B» Polunsky Unit* TDCJ* 3872 FM

350 South* Livingston* Texas 77351* and on thi® the    o —~ day of AP/Z/t—
2015.




                                                               He

                                                   Stephen Jay Sandbloom

                                                   TDCJ-CID No. 1757517